Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to applicant’s amendment filed 3/22/2022.
Claims 1, 2, 5, 9, 11-17, 32, 36 and 39-43 are pending. Claims 32, 36, and 39 are withdrawn from consideration as being drawn to non-elected inventions.
The previous rejection of claims 1-5 and 12-17 under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (US2015/0329767) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 9 and 11 under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (US2015/0329767) in view of Borst et al. (US 2013/0137622) is withdrawn in view of applicant’s amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 2, 5, 11-17, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (US2015/0329767) in view of Borst et al. (US 2013/0137622).
Regarding claims 1, 5, 11 and 12, Vaughn discloses a composition (an emulsion or microemulsion) for use with an aqueous acid composition (well-treatment fluid, para 0114 and 0133), said composition comprising: a terpene (para 0061-0065), a cinnamaldehyde or a derivative thereof (cinnamic aldehyde, para 0088); a combination of two or more surfactants encompasses cationic surfactants, anionic surfactants, amphoteric surfactants, nonionic surfactants, zwitterionic surfactants, and mixtures thereof (para 0070); and a solvent (alcohol, para 0080), wherein the amphoteric surfactant including sultaines (cocamidopropyl hydroxysultaine), betaines (cocamidopropyl betaine) (para 0075).
Vaughn does not disclose the anionic surfactant is a dicarboxylic surfactant including sodium lauriminodipropionate (or β-alaninate N-(2-carboxyethyl)-N-dodecyl- sodium salt).  Borst discloses a corrosion inhibitor composition comprising sodium lauriminodipropionate (para 0045, 0060).  It would have been obvious to one of ordinary skill in the art before the filling date of the invention to use the surfactant sodium lauriminodipropionate taught by Borst to the composition of Vaughn to provide effectiveness against corrosion.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Vaughn does not disclose a specific example or embodiment where all of the claimed compounds are included.  Vaughn, however, discloses a list of available compounds to be selected from to formulate the claimed composition, therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to select from a list of many suitable solvents, inhibitors, and surfactants within the overlapping concentrations of each components and such modification would have been within the purview of the skilled artisan.  Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103, See In re Wertheim 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05, I.
	Regarding claim 2, Vaughn discloses the terpene is ionone (para 0061), cymene (para 0064) and combinations thereof.
Regarding claim 13, Vaughn discloses the solvent including methanol, ethanol, isopropanol, and combinations thereof (para 0080).
Regarding claim 14, Vaughn discloses the terpene is present in an amount raining from 5 to 30% by volume of the total volume of the composition (para 0030).
Regarding claim 15, Vaughn discloses the cinnamaldehyde or a derivative thereof is present in an amount ranging from 5 to 30% by volume of the total volume of the composition (para 0030).
Regarding claim 16, Vaughn discloses the amphoteric surfactant is present in an amount raining from 5 to 30% by volume of the total volume of the composition (para 0074).
Regarding claim 17, Vaughn discloses the solvent (alcohol) is present in an amount raining from 5 to 30% by volume of the total volume of the composition (para 0081).
Regarding claim 40, Vaughn discloses the terpene is present in an amount ranging from 5% to 30% by volume of the total volume of the corrosion inhibition package (para 0030); the cinnamaldehyde or derivative thereof is present in an amount ranging from 5% to 30% by volume of the total volume of the corrosion inhibition package (para 0030), the at least one amphoteric surfactant is present in an amount ranging from 2% to 20% by volume of the total volume of the corrosion inhibition package (para 0020), and the solvent is present in an amount ranging from 25% to 80% by volume of the total volume of the corrosion inhibition package (para 0081).
Regarding claim 41, Vaughn discloses the amphoteric surfactant is an amido betaine surfactant and is selected from the group consisting of: an amido betaine comprising a hydrophobic tail from C8 to C16 (para 0075).
Regarding claim 42, Vaughn does not disclose the corrosion inhibition package has a corrosion number that is equal to or less than 0.05 Ib/ft2.  However, given that the composition of Vaughn comprises of all the components as in the claimed corrosion inhibition package, a person having an ordinary skill in the art would reasonably expect the composition of Vaughn to have the claimed corrosion number that is equal to or less than 0.05 lb/ft2 because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (US2015/0329767) in view of Borst et al. (US 2013/0137622) as applied above, further in view of Fan et al. (US8,858,717).
Vaughn discloses the composition as described above and is incorporated herein by reference.  Vaughn does not disclose the terpene is selected from the group consisting of citral and ocimene.  Fan discloses using citral and ocimene for inhibiting, reducing, or preventing corrosion from surfaces contacted by sulfur-containing materials such as refinery equipment and compositions contain citral and ocimene can also have applications in drilling, downhole operations (col 1, ln 66-col 2, ln 60). Therefore, it would have been obvious to one of ordinary skill in the art before the filling date of the invention to use citral and ocimene in place of the terpene in the composition of Vaughn to provide effectiveness in reducing, preventing, or inhibiting corrosion.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that a prima facie case of obviousness does not exist in the instant case because, infer alia, the recited reference fails to provide a finite number of predictable solutions with anticipated success, and a person of ordinary skill in the art would not have arrived at the corrosion inhibition package composition claimed in the present application based on the disclosure of Vaughn. The Office Action therefore fails to make out a prima facie case of obviousness for the rejected claims. The Examiner respectfully disagrees with applicant’s argument.  
The claim uses the transitional phrase “comprising”, which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  “Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements, including those listed and disclosed by Vaughn may be added and still form a construct within the scope of the claim.
The law also held that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) and a reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982).  The law also held that when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982).  Therefore, even when Vaughn does not provide a specific composition in the examples that meets all claimed limitations, the disclosure of Vaughn as a whole still meets all claimed limitations since it teaches all the elements cited in the claims.  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to select from a list of many suitable solvents, inhibitors, and surfactants within the overlapping concentrations of each components to arrive at the claimed composition and such modification would have been within the purview of the skilled artisan.  Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103, See In re Wertheim 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05, I and obviousness only requires a reasonable expectation of success.  In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
Applicant further argues that Vaughn neither studies nor contemplates the effect of such compositions on corrosion.  The examiner respectfully disagrees because Vaughn discloses that the addition of an emulsion or microemulsion to the stored fluid may reduce corrosion of the wellbore (para 0149).  Moreover, given that the composition of Vaughn comprises of all the components as in the claimed corrosion inhibition package, a person having an ordinary skill in the art would reasonably expect the composition of Vaughn to possess the claimed corrosive properties because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
Regarding the secondary considerations, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In addition, the law also held that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) and the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  At this time, applicant has not demonstrated and/or provide any evidence showing unexpected results via comparative tests with the prior art.
Claims 1, 2, 5, 11-17, and 40-43 remain unpatentable for the reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
5/7/2022